Citation Nr: 0736705	
Decision Date: 11/21/07    Archive Date: 12/06/07

DOCKET NO.  07-27 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, 
Florida


THE ISSUE

Entitlement to reimbursement of unauthorized medical expenses 
incurred as a result of inpatient services rendered at 
Highlands Regional Medical Center from January 27, 2007, 
until January 30, 2007.

Representation:  Disaled American Veterans

ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from August 1967 until August 
1970.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a February 2007 rating decision of the 
Department of Veterans Affairs (VA), Medical Center in Bay 
Pines, Florida.


REMAND

The Board has reviewed the record and finds that additional 
development is required in the present case.  Specifically, 
in his substantive appeal submitted in July 2007, the veteran 
requested a hearing before a Veteran's Law Judge at the local 
VA office.  Such request was also expressed in a separate 
communication dated that same day.  

Such hearing has not been provided.  Moreover, the record 
does not indicate that the veteran has withdrawn his hearing 
request.  

Accordingly, the case is REMANDED for the following action:

1.	The veteran should be scheduled for 
an in-person hearing before a 
traveling Veteran's Law Judge at the 
St. Petersburg, Florida RO.  

2.	The veteran should be apprised of 
the next available date for such a 
hearing, and should be informed of 
his right to have a videoconference 
hearing as an alternative.    

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).

	(CONTINUED ON NEXT PAGE)




_________________________________________________
L. HOWELL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



